     Case 3:19-cv-00034-GPC-RBB Document 74 Filed 05/06/20 PageID.702 Page 1 of 3


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    KEITH WAYNE SEKERKE, Booking                         Case No.: 19cv0034-GPC(RBB)
      No. 18165284,
12
                                          Plaintiff,       ORDER DENYING PLAINTIFF’S
13                                                         MOTION FOR AN ORDER
      v.                                                   REQUIRING DEFENDANTS AND
14
                                                           THE SAN DIEGO COUNTY
      ARTURO LEO, et al.,
15                                                         SHERIFF’S DEPARTMENT TO
                                      Defendants.          GIVE HIM “PRO-PER STATUS” AT
16
                                                           THE SAN DIEGO CENTRAL JAIL
17                                                         [ECF NO. 70]
18
19
20
21
22
23
           On April 29, 2020 nunc pro tunc April 23, 2020, Plaintiff Keith Wayne Sekerke
24
     filed a motion for an order directing Defendants and the San Diego County Sheriff’s
25
     Department to give him “Pro-Per Status” at the San Diego Central Jail, where he is
26
     currently incarcerated [ECF No. 70]. Plaintiff states that he needs this status in order to
27
     gain access to the jail’s law library.
28

                                                       1
                                                                                 19cv0034-GPC(RBB)
     Case 3:19-cv-00034-GPC-RBB Document 74 Filed 05/06/20 PageID.703 Page 2 of 3


1           Prison officials must provide inmates with meaningful access to the courts.
2    Bounds v. Smith, 430 U.S. 817, 822 (1977). While the right of access to the courts
3    requires that inmates be given the opportunity to attack their sentences or conditions of
4    confinement, the right does not guarantee a prisoner the ability to “litigate effectively
5    once in court.” Lewis v. Casey, 518 U.S. 343, 354 (1996). Prison officials are not
6    required to provide unlimited access to prison law libraries, but rather may regulate the
7    use of the library to ensure the security of the facility. Lindquist v. Idaho State Bd. of
8    Corrections, 776 F.2d 851, 858 (9th Cir. 1985). “Prison officials of necessity must
9    regulate the time, manner, and place in which library facilities are used.” Id.
10          Plaintiff has not shown that he is entitled to relief. Moreover, the Court lacks the
11   jurisdiction to grant the relief requested. Plaintiff seeks an order directing “Defendants
12   and the San Diego County Sheriff’s Department” to provide him the “Pro-Per Status” that
13   he claims is necessary to access the prison law library. The only defendant that has
14   currently appeared in the case is Dr. Arturo Leon,1 and there is no indication that he has
15   any influence over the policies and practices of the San Diego Central Jail library. As the
16   District Judge previously indicated, (see Apr. 15, 2020 Order 13 n.8, ECF No. 68),
17   Plaintiff’s request for law library access should be directed to the County of San Diego,
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24
25   1
      Following Judge Curiel’s Order Granting in Part and Denying in Part Plaintiff’s Motion for Leave to
26   File Second Amended Complaint [ECF No. 53] and Order Granting in Part and Denying in Part
     Defendants’ Motion to Dismiss Portions of Plaintiff’s Second Amended Complaint [ECF No. 68], the
27   only remaining defendants are Arturo Leon, Jon Montgomery, Dane Olsen, and the County of San
     Diego. Only Defendant Leon has filed an Answer (see ECF No. 73). The other three defendants have
28   not yet appeared in this case.

                                                       2
                                                                                         19cv0034-GPC(RBB)
     Case 3:19-cv-00034-GPC-RBB Document 74 Filed 05/06/20 PageID.704 Page 3 of 3


1    which operates the San Diego Central Jail, not to this Court.
2          For the above reasons, Plaintiff’s motion is DENIED.
3          IT IS SO ORDERED.
4
5    Dated: May 5, 2020

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                       19cv0034-GPC(RBB)
